Citation Nr: 1220182	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  08-25 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran's active service extended from August 1969 to May 1971, and included a period of service in the Republic of Vietnam.  The Veteran has been awarded a Combat Infantryman Badge.

This case is before the Board of Veterans' Appeals  (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

As a preliminary matter, the Board observes that in an April 2012 written brief, the Veteran's representative addressed entitlement to an increased rating for posttraumatic stress disorder  (PTSD), for which service connection was granted in an October 2005 rating decision.  Although the Veteran filed a timely notice of disagreement with respect to his initial rating assigned for PTSD, he did not perfect an appeal as to that issue.  In the VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran checked the box that indicated that he was only appealing certain issues and he specified that those issues were the ones listed on the title page.  Because the Veteran did not file a timely substantive appeal as to the PTSD issue, the Board finds that it does not have jurisdiction of that issue.  38 C.F.R. § 20.302  (2011).  However, the Board construes the April 2012 brief by the Veteran's representative as a new claim for an increased rating for PTSD, and that issue is referred to the RO for adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left eye disability, bilateral hearing loss, and tinnitus.  Specifically, the Veteran asserts that he currently experiences left eye symptoms caused by an injury sustained during a landmine explosion in service.  The Veteran also contends that he currently experiences hearing loss and tinnitus related to in-service acoustic trauma. 

Regarding a left eye disability, service treatment records show that the Veteran was noted to have normal vision upon pre-induction examination in December 1968, and examination at that time was negative for complaints or clinical findings related to the eyes.  Service treatment records show that the Veteran was treated in service for conjunctivitis on at least two occasions, and following complaints of blurred vision in the left eye, he was referred to the optometry section where he was noted to have refractive amblyopia.  Separation examination in March 1971 was negative for complaints or clinical findings related to the eyes.

An undated medical statement received by VA in February 2005 documents a complaint of chronic blurring vision in the left eye after an explosion and frequent trauma during Vietnam.  A diagnosis was offered of blurred vision in the left eye.  In April 2005, the Veteran sought private treatment for vision problems and floaters in the left eye.  He reported an ocular history positive for a landmine particle in the left eye in 1970, and a staple in his eye, though he was unsure of which eye.  The Veteran was diagnosed with cataract and floaters, and glasses were recommended.

With regard to refractive error, the Board notes that, generally, refractive error is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9. However, such condition may be service-connected if it is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  Therefore, in rendering an opinion, the VA examiner should also offer an opinion as to whether refractive error was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability.

The Veteran was afforded a VA eye examination in June 2005.  He reported being hit in the left eye with a particle from a mine explosion while in Vietnam, after which he was patched, given medication, and his vision slowly cleared.  At the time of the VA examination, he had worn glasses for three to four years, and usually wore reading glasses.  The examiner diagnosed refractive error, presbyopia, and a history of corneal injury, left, without residual.  However, no opinion regarding etiology was offered.  Nor was there any discussion of the Veteran's complaints of blurred vision and treatment for conjunctivitis documented in the service treatment records, or his complaints of floaters noted in April 2005.  Therefore, the examination is inadequate for rating purposes and a new examination is warranted.

Next, turning to hearing loss and tinnitus, the Board also finds that remand is warranted for additional development.

Service treatment records show that the Veteran was found to have hearing within normal limits during pre-induction examination in December 1968.  However, a shift in hearing acuity was shown on separation examination in March 1971.  

The pre-induction examination showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 
0 
0 
0 
5 
LEFT
0 
0 
5 
0 
0 

The separation examination showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 
15 
15 
n/a
15 
LEFT
15 
15 
15 
n/a
15 

His service treatment records are otherwise negative for complaints or clinical findings related to hearing loss or tinnitus.

In an undated medical statement received by VA in February 2005, it was noted that the Veteran experienced chronic hearing loss and ringing in the ears after Vietnam.  Bilateral hearing loss was diagnosed.  However, there are no associated records to support that diagnosis. 

The Veteran was afforded a VA audiological examination in July 2005, during which he reported a history of in-service noise exposure from artillery, gunfire, explosions, and diesel engines.  Post service, he worked for Bell South as a digital technician for 36 years, of which 20 years were spent in an office setting.  His current complaints included decreased hearing over the last five to six years, and tinnitus in the left ear that had been especially bad for the last three to four years.  Following audiometric testing, the examiner diagnosed moderately severe sensorineural hearing loss, bilaterally.  The examiner opined that the Veteran's current hearing loss was not felt to be due to his time in the military.  The opinion was based upon the findings of normal hearing acuity during pre-induction and separation examinations.  The examiner further opined that the Veteran's tinnitus was not felt to be due to his time in the military, since it was of more recent onset.

The Board finds that the July 2005 VA audiological examiner's opinions regarding hearing loss and tinnitus are inadequate for rating purposes.  Initially, it does not appear that the VA examiner considered the totality of the evidence, and in particular, the differences between the pre-induction and separation audiograms.  Although the Veteran's hearing was within normal limits at separation, audiometric testing at that time revealed some degree of bilateral hearing loss when compared to audiometric findings recorded at discharge.  Specifically, audiometric testing at separation revealed bilateral puretone threshold shifts of between 10 and 15 decibels at 500 Hertz, 1000 Hertz, 2000 Hertz, and 4000 Hertz.  However, the decrease in hearing acuity from entrance to separation was not addressed by the VA examiner.  Furthermore, the examiner's statement that tinnitus was of more recent onset is not supported in the examination report or elsewhere in the record.  In fact, the examination report does not contain a reported onset date for tinnitus, but instead indicates that the Veteran's tinnitus had been "especially bad the last three to four years."  
 
VA is obligated to provide an adequate examination once it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, neither the June 2005 eye examination, nor the July 2005 audiological examination was adequate for rating purposes and therefore, remand is warranted for new examinations.  On remand, the examiners should specifically address the Veteran's lay statements regarding an onset of left eye problems, hearing loss, and/or tinnitus during his period of active service in determining whether those conditions are related to active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on the veteran's report of in-service injury and instead relied on the absence of evidence in the veteran's service medical records to provide a negative opinion). 

Additionally, it appears that there may be outstanding medical records.  The most recent VA medical record associated with the claims file is dated in February 2008.  Therefore, on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Furthermore, a February 2008 VA treatment note indicates that, prior to establishing care at the VA, the Veteran was followed by a private physician for all of his medical needs.  That physician appears to be the same physician that diagnosed bilateral hearing loss and blurred vision in the left eye in an undated medical statement received by VA in February 2005.  However, no private records from that physician have been associated with the claims file.  Therefore, those records should be obtained on remand.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records dated since February 2008. 

2.  Contact the Veteran and request that he provide information (not already of record) concerning assessment/treatment for the claimed disabilities since his discharge from service.  With appropriate authorization from the Veteran, request all private treatment records of the Veteran relevant to his claims on appeal that have not been previously obtained, to include records from Steve D. Johnson, M.D.

3.  After the above development is completed, schedule the Veteran for a VA eye examination to determine the current nature and likely etiology of any left eye disability manifested by blurry vision and/or floaters, claimed by the Veteran to be related to service.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the claimed left eye disability.  The examiner should also provide the Veteran with an opportunity to describe the symptoms he experienced in service and thereafter.  

The examiner should first set forth all diagnoses pertaining to the left eye and should provide an opinion, with adequate rationale, as to whether it is at least as likely as not (50 percent or more likelihood) that any current disability began in or is related to his active service, including, but not limited to whether any such disability is a result of a left eye injury sustained in a landmine explosion in service, based on all of the pertinent VA and private medical evidence in the claims file and based on the Veteran's competent and credible statements regarding the onset of his symptoms.  In particular, the examiner should consider the Veteran's reported history of continuity of symptoms since service, if any; his service treatment records; private records from Alabama Eye Center; VA outpatient records and any additional pertinent medical evidence that is obtained and associated with the claims file subsequent to this remand.  

With respect to refractive error, the examiner should opine as to whether it is at least as likely as not that there was a superimposed injury or disease in service that resulted in additional disability.

All findings must be reported in detail and all indicated testing must be accomplished. 

4.  Then, schedule the Veteran for a VA audiological examination as provided by VBA Training Letter No. 09-05 (Aug. 5, 2009) to ascertain the current nature, severity, and likely etiology of his bilateral hearing loss and tinnitus.  The examiner must be provided with the claims folder, to include a copy of this remand, for review in conjunction with the examination.  The Veteran should be provided with an opportunity to provide history concerning noise exposure in service and any symptoms experienced in service and thereafter.  

Then, following a review of the relevant medical evidence in the claims file, the medical history, the lay history of symptoms after service (including that set forth above), and the results of clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current hearing loss and/or tinnitus began in or is causally related to the Veteran's active duty.  Because the Veteran is competent to report the onset of diminished hearing acuity and ringing in the ears in service, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must specifically address the Veteran's credible reports of excessive noise exposure in service and lay statements of symptoms after active service in determining whether his current hearing loss and tinnitus are related to active service including, but not limited to excessive noise exposure in service.  The examiner should also address the significance of the differences between the hearing acuity shown at entry to service and upon discharge.  Any opinions expressed by the examiner must be accompanied by a complete rationale. 

5.  Ensure that the information provided in the examination report(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the Veteran's claims of service connection for a left eye disability, hearing loss, and tinnitus.  If any benefit sought on appeal remains denied, provide the Veteran with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


